NO. 12-13-00288-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CRAIG WELVON SAWYER,                            §       APPEAL FROM THE 114TH
APPELLANT

V.                                              §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                 §   SMITH COUNTY, TEXAS
                                 MEMORANDUM OPINION
       Craig Welvon Sawyer appeals his conviction for failure to register as a sex offender.
After a bench trial, the court found him guilty and sentenced him to fifteen years of
imprisonment. Appellant contends the trial court abused its discretion in denying his request for
new counsel and his attorney’s motion to withdraw. We affirm.


                                         BACKGROUND
       Appellant was indicted for failure to register as a sex offender, and the trial court
appointed counsel to represent him at trial.        At a June 10, 2013 docket call, Appellant
complained that his attorney was hostile toward him, did not have his best interests in mind, and
was not being effective counsel. He requested a different attorney but presented no evidence on
the matter. The bench trial began the following day. Because of a delay in getting defense
witnesses to court, the trial was continued. Counsel filed a motion to withdraw on August 14,
2013, claiming the attorney-client relationship was no longer tenable. A hearing was held the
following day and the trial court denied the motion. The trial resumed the following week, and
Appellant was found guilty.
                                    REQUEST FOR NEW COUNSEL
         In his sole issue, Appellant asserts that the trial court abused its discretion in denying his
request for new counsel and his attorney’s motion to withdraw. He argues that he and counsel
had fundamental disagreements about trial strategy and were unable to work together.
Applicable Law
         The trial court’s ruling on a defendant’s request for a change of appointed counsel is
reviewed for abuse of discretion. See King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App.
2000).    Once the court has appointed an attorney to represent the indigent defendant, the
defendant has been accorded the protections provided under the Sixth and Fourteenth
Amendments regarding counsel. Malcom v. State, 628 S.W.2d 790, 791 (Tex. Crim. App.
1982). If a defendant is displeased with his appointed counsel, he bears the burden of proving
that he is entitled to a change of counsel. Id. However, the trial court has no duty to search for
counsel agreeable to the defendant.         King, 29 S.W.3d at 566.        Personality conflicts and
disagreements concerning trial strategy are typically not valid grounds for the replacement of
appointed counsel. Id.
Analysis
         Just before his trial was to begin, Appellant complained that his court appointed attorney
was hostile and ineffective. He asked for another attorney. Appellant did not ask for a hearing
or present any evidence in support of his request for a new attorney. Midway through the trial,
counsel filed a motion to withdraw. No evidence was presented at the hearing on that motion.
         Due to the timing of the complaint, substitution of counsel would have caused delay in
the trial. See id. Appellant has made only vague complaints about personality conflicts and trial
strategy. Further, counsel stated on the record that the grievances Appellant had filed against her
had been found to have no merit. Further, at the sentencing hearing, Appellant said he was
satisfied with counsel’s services. Personality conflicts and disagreements over trial strategy do
not require appointment of new counsel. Id. The trial court did not abuse its discretion in
denying Appellant’s request for new counsel and his attorney’s motion to withdraw.                 We
overrule Appellant’s sole issue.


                                             DISPOSITION
         We affirm the trial court’s judgment.



                                                   2
                                                                 JAMES T. WORTHEN
                                                                    Chief Justice



Opinion delivered June 30, 2014
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 30, 2014


                                          NO. 12-13-00288-CR


                                    CRAIG WELVON SAWYER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0252-13)


                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.

                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.